Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 03/01/21 regarding application 16/724,511, in which in response to a requirement for restriction/election, Applicant elected claims 1-13. Claims 1-23 are pending in the application with claims 14-23 withdrawn. Claims 1-13 have been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2011/0239107) in view of Schulz (6,360,237).


Phillips does not specifically mention outputting, through an audio output and in response to a playback command, audio words from the media file that correspond to the displayed text words while displaying, on the display screen, a visual marker on the text words in time alignment with the outputting of the corresponding audio words.  
Schulz discloses outputting, through an audio output and in response to a playback command (a command to begin playback of an audio recording, Col 12 lines 60-65), audio words from the media file that correspond to the displayed text words (playback of audio recording, Col 5-6 lines 54-17) while displaying, on the display screen, a visual marker on the text words in time alignment with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Phillips by outputting, through an audio output and in response to a playback command, audio words from the media file that correspond to the displayed text words while displaying, on the display screen, a visual marker on the text words in time alignment with the outputting of the corresponding audio words in order to reduce costs by increasing automation, as suggested by Schulz (Col 1 lines 20-25).  

Consider claim 13, Phillips discloses a system comprising: electronic storage (memory, [0027]) storing: a media file that includes audio data (time-based media is an audio-only program, [0005]); an transcript data file that includes a plurality of text words transcribed from audio words included in the audio data (audio recognition system, that analyzes the speech in the audio dialog track and identifies the phonemes present within the speech, [0014]), timing data paired with the text words indicating locations in the audio data from which the text words are transcribed (time codes of the locations within the audio dialog track where the phonemes occur, [0014]), and speaker attribute data identifying the speakers of the text words (tagged information denoting the identity of the speaker is added to the text, [0018]); a processing system in communication with electronic storage (processor is connected to memory system, [0027]) configured by computer code to: display, on a display screen, text words from the transcript data file grouped into respective display groups based on the speaker attribute data (tagged information denoting the identity of the speaker, [0018], is used to display the transcript grouped by speaker, e.g. “FAUER” and “SHAW” in Fig. 3, [0025-0026]); display, on the display screen, a speaker identification for each respective display group based on the speaker attribute data (e.g. “FAUER” and “SHAW” in Fig. 3, [0025-0026]).

Schulz discloses outputting, through an audio output and in response to a playback command (a command to begin playback of an audio recording, Col 12 lines 60-65), audio words from the media file that correspond to the displayed text words (playback of audio recording, Col 5-6 lines 54-17) while displaying, on the display screen, a visual marker on the text words in time alignment with the outputting of the corresponding audio words (cursor aligns text with spoken words being played back, Col 6 lines 10-12, 18-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Phillips by outputting, through an audio output and in response to a playback command, audio words from the media file that correspond to the displayed text words while displaying, on the display screen, a visual marker on the text words in time alignment with the outputting of the corresponding audio words for reasons similar to those for claim 1.  

Consider claim 2, Phillips discloses the speaker attribute data includes a unique speaker value for each different speaker, wherein the text words are each associated with one of the unique speaker values and each unique speaker value is assigned a text string that includes a speaker name (tagged information denoting the identity of the speaker is added to the text, [0018]), wherein displaying the speaker identification comprises displaying the text string assigned to the unique speaker value associated with the text words in the respective display group (for example, the text attributed to “FAUER” and “SHAW, Fig 3, [0018]).  


  
Consider claim 5, Phillips discloses, in response to a predetermined user input, dividing a single display group into two display groups and modifying the speaker attribute data in the transcript data file identifying the speakers of the text words for at least one of the two display groups (To facilitate moving around within the transcript, the user can display sessions as collapsed or open, [0023], therefore when the user clicks to open a session, the events 310, etc. are generated and displayed as attributed to speakers FAUER or SHAW, [0023], Fig 3).
  
Consider claim 6, Phillips discloses: generating the transcript data file by transcribing the text words from the audio words included in the audio data using the automated speech-to-text conversion system that automatically associates the text words with the speaker attribute data identifying the speakers of the text words (audio recognition system analyzes the speech, [0014], and tagged information denoting the identity of the speaker is added to the text, [0018])).  

Consider claim 8, Phillips discloses: detecting a user input selecting one or more of the displayed text words; determining timing information for the one or more selected displayed text words, based on the timing data; and displaying on the display screen, in association with the one or more selected 

Consider claim 12, Phillips discloses: generating the transcript data file by: (1) receiving a raw transcript data file generated by the automated speech-to-text conversion system; and (2) reformatting the raw transcript data to include one or more of a paragraph attribute, a strike-though attribute and a speaker attribute individually paired with each of the text words, and saving the reformatted raw transcript data file as the transcript data file (tagged information denoting the identity of the speaker is added to the text, [0018], the “events” 310 correspond to a paragraph in the display in Fig 3, attributed to a single speaker such as “SHAW”, [0023]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2011/0239107) in view of Schulz (6,360,237), in further view of Gibbon et al. (2012/0323579).

Consider claim 3, Phillips and Schulz do not, but Gibbon discloses receiving a user input indicating the text string to assign to one or more of the unique speaker values (users can label each different speaker with a label, [0030]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Phillips and Schulz by receiving a user input indicating the text string to assign to one or more of the unique speaker values in order to effectively differentiate between the speakers, thereby improving accuracy, as suggested by Gibbon ([0030]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2011/0239107) in view of Schulz (6,360,237), in further view of Evans (2013/0013991).

Consider claim 7, Phillips and Schulz do not, but Evans discloses displaying on the display screen, upon detecting a predetermined user input, a text edit field in association with one or more of the text words (e.g. when the user clicks on the paper clip, [0378]-[p0379], Fig 23); receiving user input of a text comment in the text edit field (allowing a user to record comments about the testimony, [0380]); modifying the transcript data file to store the text comment in association with the one or more text words (linking the transcript to the comments section, [0380]); and displaying the text comment on the display screen in association with the one or more text words (the comments section is provided in a section of the display, [0380], Fig. 23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Phillips and Schulz by displaying on the display screen, upon detecting a predetermined user input, a text edit field in association with one or more of the text words; receiving user input of a text comment in the text edit field; modifying the transcript data file to store the text comment in association with the one or more text words; and displaying the text comment on the display screen in association with the one or more text words in order to make operation smoother on mobile devices, as suggested by Evans ([0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2011/0239107) in view of Schulz (6,360,237), in further view of Rehm (6,802,041).

Consider claim 10, Phillips and Schulz do not, but Rehm discloses the outputting of the audio words is performed in response to detecting a single click selection of one of the displayed text words, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Phillips and Schulz so that the outputting of the audio words is performed in response to detecting a single click selection of one of the displayed text words, and the outputting of the audio words commences with the audio word that corresponds to the displayed text word that the single click selection has been detected for in order to help someone who takes notes fix them with reduced risk of inaccuracies, as suggested by Rehm (Col 3 lines 19-25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2011/0239107) in view of Schulz (6,360,237), in further view of Rehm (6,802,041), in further view of Rigazio et al. (2005/0010411).

Consider claim 11, Phillips, Schulz, and Rehm do not, but Rigazio discloses: in response to detecting a right click selection of one of the displayed text words, positioning an edit cursor on the selected displayed text word and updating the transcript data file in response to edits of the one of the displayed text words (double left clicking on a highlighted word or phrase causes a drop down menu of alternative word recognition candidates to appear for quick selection, and a text box allows the operator to type in the correct word, [0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Phillips, Schulz, and Rigazio so that in response to detecting a double click selection of one of the displayed text words, positioning an edit cursor on the .

Allowable Subject Matter
Claim 9 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070041522 A1 Abella discloses generating and displaying a transcript for corrections, where a word or group of words with a predicted accuracy below a second threshold is recorded in a transcript with strikethrough,
US 20040064317 A1 Othmer discloses a transcription request is received by a system from anyone and includes an audio file, transcription instructions are derived by the system from a requestor profile, from preferences submitted with the audio file, or both. The request is then processed by a transcription server, the audio file is transmitted to at least one transcriber for transcription, transcribers receive the audio file, transcribe the file, and send the transcription back to the transcription server
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2657                                03/09/21